                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF PUERTO RICO


 TEAL PEAK CAPITAL, LLC;                               Case No. 3:20-CV-01747 (PAD)

 Plaintiff and Counter Defendant,
                                BREACH OF CONTRACT; SPECIFIC
              And               PERFORMANCE    OF   CONTRACT;
                                REIMBURSEMENT OF FUNDS, COSTS
 JOHN MICHAEL GRZAN AND NAMRATA AND EXPENSES
 KHIMANI

 Counter Defendant,

              v.

 ALAN BRAM GOLDMAN;

 Defendant and Counter Claimant.




MOTION REQUESTING JUDGMENT ON THE PLEADINGS AND/OR TO CONSIDER
          WELL-PLED FACTUAL ALLEGATIONS AS ADMITTED

TO THE HONORABLE COURT:


       COMES NOW defendant Alan Bram Goldman (hereinafter, “Mr. Goldman”) through the

undersigned attorney, and hereby respectfully states and prays:


         1.        Plaintiff Teal Peak Capital, LLC (hereinafter, “TPC”) filed its complaint on

December 24, 2020. See Docket No. 1 (hereinafter, the “Complaint”).

         2.        On April 7, 2021, Mr. Goldman filed its Answer to the Complaint and Counterclaim

against TPC. See Docket No. 18.

         3.        Notwithstanding, Mr. Goldman filed an Amended Answer to Complaint and

Counterclaim and Joinder of Parties on April 16, 2021. See Docket No. 26.
           4.    Pursuant to Rule 12(a)(1)(B) of the Federal Rules of Civil Procedure, “A party must

serve an answer to a counterclaim or crossclaim within 21 days after being served with the

pleading that states the counterclaim or crossclaim.” Fed. R. Civ. P. 12(a)(1)(B).

           5.    As such, TPC had until May 7, 2021 to serve its answer to Mr. Goldman’s

Counterclaim.

           6.    At time of the filing of the present Motion, TPC has yet to serve an answer to Mr.

Goldman’s Counterclaim.

           7.    Based on the foregoing, Mr. Goldman respectfully moves the Court to render a

Judgment on the Pleadings based on the well-pled factual allegations within Mr. Goldman’s

counterclaim (Docket No. 26) pursuant to Rule 12(c) of the Federal Rules of Civil Procedure. See

Fed. R. Civ. P. 12(c).1

           8.    In the alternative, pursuant to Rule 8(b)(6) of the Federal Rules of Civil Procedure,

this Honorable Court is hereby respectfully requested to declare all the well-pled factual

allegations within Mr. Goldman’s counterclaim as admitted by TPC. See Fed. R. Civ. P. 8(b)(6)

(“An allegation --other than one relating to the amount of damages--is admitted if a responsive

pleading is required and the allegation is not denied. If responsive pleading is not required, an

allegation is considered denied or avoided”).

WHEREFORE, Alan Bram Goldman respectfully requests this Honorable Court to:

             1. Render a Judgment on the Pleadings based on the well-pled factual allegations

                 within Mr. Goldman’s Counterclaim. Docket No. 26.

             2. In the alternative, this Honorable Court should deem all the well-pled factual

                 allegations within Mr. Goldman’s counterclaim as admitted by TPC pursuant to

                 Rule 8(b)(6) of the Federal Rules of Civil Procedure.




1
 Pursuant to this Honorable Court’s Case Management Order, Parties had a deadline to serve their Motions to Dismiss
or for Judgment on the Pleadings on or before May 24, 2021. See Docket No. 38.

                                                        2
RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 24th day of May 2021.



                                                      Attorney for Alan Bram Goldman
                                                      McConnell Valdés LLC
                                                      PO Box 364225
                                                      San Juan, Puerto Rico 00936-4225
                                                      270 Ave. Muñoz Rivera
                                                      Hato Rey, PR 0918
                                                      T: 787-250-5604

                                                      By: s/ Antonio A. Arias-Larcada
                                                      Antonio A. Arias, Esq.
                                                      USDC-PR 204906
                                                      aaa@mcvpr.com




       IT IS HEREBY CERTIFIED that on this date we filed a true and correct copy of the

foregoing document with the Clerk of the Court using the CM/ECF system, which will send notice

electronically to all counsel at their address of record.

Date: May 24, 2021                                             By: s/Antonio A. Arias-Larcada
                                                                      Attorney




                                                  3
